OAKES, Chief Judge,
with whom NEWMAN and CARDAMONE, Circuit Judges join,
dissenting from denial of rehearing en banc:
I dissent from the denial of rehearing en banc for three reasons. First, rehearing is necessary to avoid a clear-cut conflict among the circuits, created by the panel’s decision, as to whether airport terminals are traditional public fora. Compare International Soc’y for Krishna Consciousness, Inc. v. Lee, 925 F.2d 576 (2d Cir.1991) (finding that terminals are not traditional public fora) with Jamison v. City of St. Louis, 828 F.2d 1280 (8th Cir.1987) (finding that terminals are traditional public fora), cert. denied, 485 U.S. 987, 108 S.Ct. 1289, 99 L.Ed.2d 499 (1988); Jews for Jesus, Inc. v. Board of Airport Comm’rs, 785 F.2d 791 (9th Cir.1986) (same), aff'd on other grounds, 482 U.S. 569, 107 S.Ct. 2568, 96 L.Ed.2d 500 (1987). See also United States Southwest Africa/Namibia Trade & Cultural Council v. United States, 708 F.2d 760 (D.C.Cir.1983) (finding that terminals are generic public fora, without distinguishing between the “traditional” or “designated” categories); Fernandes v. Limmer, 663 F.2d 619 (5th Cir. Unit A. Dec. 1981) (same); Chicago Area Military Project v. City of Chicago, 508 F.2d 921 (7th Cir.) (same), cert. denied, 421 U.S. 992, 95 S.Ct. 1999, 44 L.Ed.2d 483 (1975).
Second, rehearing is necessary to clarify our circuit’s understanding of United States v. Kokinda, — U.S. —, 110 S.Ct. 3115, 111 L.Ed.2d 571 (1990) (plurality decision), which the panel claims has “altered public fora analysis.” Lee, 925 F.2d at 580. Given that only a plurality of the justices in Kokinda decided that the post office sidewalk there was not a traditional public forum, and did so without exclusive reliance on the sidewalk’s purpose, see Lee, 925 F.2d at 584 (Oakes, C.J., dissenting), as well as the fact that an airport terminal is wholly different from a post office sidewalk, see id. at 584-87, I believe that the panel’s reading of Kokinda will, at a minimum, constitute bad law for our circuit and, at most, have extremely deleterious consequences for future public fora jurisprudence.
Third, I would grant rehearing to reconcile the panel’s conclusion that a forum’s purpose alone can determine its public or non-public status, see Lee, 925 F.2d at 581-82, with our circuit’s longstanding doctrine that the status of a forum is determined by a complex balancing of competing factors, *588none of which alone is dispositive. See Wolin v. Port of New York Auth., 392 F.2d 83, 89 (2d Cir.), cert. denied, 393 U.S. 940, 89 S.Ct. 290, 21 L.Ed.2d 275 (1968) (holding that a forum’s status is determined by whether “the character of the place, the pattern of usual activity, the nature of its essential purpose and the population who take advantage of the general invitation extended make it an appropriate place for communication of views on issues of political and social significance”).
I should suppose that rehearing en banc could be denied here on the basis that the Supreme Court is sure to grant certiorari. That, it strikes me, is not sound justification; better that our house be put in order without Supreme Court intervention.